Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “wherein the first horizontal distance is calculated according to a first function F1, and the first function F1 is determined by a tangent function of a complementary angle of the radiation angle (ΘLED), the second horizontal distance is calculated according to a second function F2, and the second function F2 is determined by a tangent function of the included angle (Θslope).”
However, the function are not recited in claim 1, and therefore render the claims indefinite.
Similarly, claim 9 is rejected for the same reason (see function F3).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN203731204U).

1. A light source module (figs 1-5 and corresponding description), comprising:
a back plate (300), comprising a bottom plate (312) and a sidewall (313) standing on the bottom plate (fig 3, 4), wherein an included angle is formed between an outer side surface of the sidewall and a horizontal plane where the bottom plate is located (fig 4), and the included angle is an acute angle (fig 4, 50 degrees ≤α≤ 66 degrees, and the included angle is 90 degrees - α, which is acute (that is less than less than 90 degrees ), and an optical distance (OD) is defined between a top end of the sidewall and the horizontal plane (fig 4);
a plurality of light-emitting units (331) arranged in the back plate, wherein the light-emitting units which are closest to the sidewall are defined as a plurality of target light-emitting units (fig 4), and each of the target light-emitting units has a radiation angle (fig 4 - inherent), 
wherein the distance is a difference between a first horizontal distance and a second horizontal distance, and the first horizontal distance is formed between each of the target light-emitting units and a predetermined location of the sidewall, and the second horizontal distance is formed between a bottom edge of the sidewall and the predetermined location of the sidewall (fig 4);
wherein the first horizontal distance is calculated according to a first function F1, and the first function F1 is determined by a tangent function of a complementary angle of the radiation angle, the second horizontal distance is calculated according to a second function F2, and the second function F2 is determined by a tangent function of the included angle (since the device of Lam has the same structure, the claimed angles and distances can be calculated by the recited functions).

    PNG
    media_image1.png
    291
    394
    media_image1.png
    Greyscale


Examiner further notes that the Zhou discloses that the back plate 400 has a cover plate 410 and a side plate 420 extending from the side edge of the cover plate 410, the cover plate 410 is disposed behind the LED backlight source 330, and the reflective sheet 310 and the back plate 400 of Zhou are configured to be mutually matched structures, so that the back plate structure integrated into the two is a conventional means in the art. Therefore, it would be obvious to arrive at the solutions of claim 1 by combining Zhou and conventional means in the art.

2. The light source module of claim 1, wherein the radiation angle is a half viewing angle or a half light-intensity angle of each of the target light-emitting units (inherent characteristic of LEDs), and light emitted by each of the target light-emitting units at the radiation angle is directed to the predetermined location of the sidewall (fig 4).

3. The light source module of claim 1, wherein a portion of a surface of the sidewall which ranges from the predetermined location to a top edge of the sidewall can reflect more than 50% of light generated by each of the target light-emitting units (the sidewalls are reflective, so it is obvious that a reflector will reflect more than 50% of the light incident on its surface).

4. The light source module of claim 1, wherein the predetermined location is a midpoint of the sidewall or a position lower than the midpoint of the sidewall to which the light emitted by each of the target light-emitting units at half viewing angle or a half light-intensity angle is able to reach (fig 4 – this limitation is simply giving an arbitrary location a name).

5. The light source module of claim 1, wherein the first function F1 is defined by the following equation:

    PNG
    media_image2.png
    52
    221
    media_image2.png
    Greyscale

the second function F2 is defined by the following equation:

    PNG
    media_image3.png
    48
    202
    media_image3.png
    Greyscale

wherein "P" represents a vertical distance between the horizontal plane and the predetermined location on the sidewall (merely giving an arbitrary variable name to parameters of the product).

6. The light source module of claim 1, wherein a vertical distance P between the horizontal plane and the predetermined location on the sidewall is greater than or equal to 20% of the optical distance (OD) and is smaller than or equal to 50% of the optical distance (‘P’ isn’t used to calculate anything, and the device of the prior art has many such values of ‘P’ that are at least 20% and at most 50% of the OD).

7. The light source module of claim 1, wherein the relationship between the included angle (Θslope) and the radiation angle (ΘLED) is defined by an inequality: (90-ΘLED)< Θslope≤90 (since the included angle varies from 50-66 degrees, this is inherently true).

8. The light source module of claim 1, wherein the relationship between the included angle (Θslope) and the radiation angle (ΘLED) is defined by an 
    PNG
    media_image4.png
    62
    311
    media_image4.png
    Greyscale
(obvious in view of the parameters all being result-effective variables in order to reduce the shadows of direct-lit displays.)


the third horizontal distance is a distance between a center and an edge of each of the target light-emitting units, wherein the third horizontal distance is calculated according to a third function F3, and the third function F3 is determined by a tangent function of a complementary angle of the radiation angle (parameter of the device of the prior art).

10. The light source module of claim 9, wherein the first function F3 is defined by the following equation:

    PNG
    media_image5.png
    57
    171
    media_image5.png
    Greyscale

wherein "H" represents a height of each of the target light-emitting units (parameter of the prior art device).

11. The light source module of claim 9, wherein the relationship among the height (H) of each of the target light-emitting units, the optical distance (OD), the included angle (Θslope) and the radiation angle (ΘLED) is defined by an inequality:

    PNG
    media_image6.png
    56
    292
    media_image6.png
    Greyscale
(obvious in view of the optimization argument of claim 1).


    PNG
    media_image7.png
    64
    292
    media_image7.png
    Greyscale
 (obvious in view of the optimization argument of claim 1).
13. The light source module of claim 9, wherein the height (H) of each of the target light-emitting units is in a range from 0.5 mm to 1.5 mm (well-known in the art).

14. The light source module of claim 1, wherein the optical distance (OD) is in a range from 3 mm to 10 mm (well-known in the art and obvious in view of the optimization argument of claim 1).

15. A backlight module, comprising:
a light source module of claim
1; and
at least one optical film (320, fig 2)) disposed on the light source module.

16. A display device, comprising:
a light source module of claim
1;
at least one optical film (320) disposed on the light source module; and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/Primary Examiner, Art Unit 2875